FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DOUGLAS GILLIES,                                 No. 13-55296

               Plaintiff - Appellant,            D.C. No. 2:12-cv-10394-GW-
                                                 MAN
 v.

J.P. MORGAN CHASE BANK, N.A.,                    MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Douglas Gillies appeals pro se from the district court’s order dismissing his

diversity action asserting foreclosure-related claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal on the basis of res judicata.

Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Gillies’s action as barred by the

doctrine of res judicata because Gillies either raised, or could have raised, his

claims in his prior California state court action, which involved the same primary

rights, the same parties, and resulted in a final judgment on the merits. See Fed’n

of Hillside & Canyon Ass’ns v. City of Los Angeles, 24 Cal. Rptr. 3d 543, 557-58

(Ct. App. 2004) (setting forth elements of res judicata under California law and

noting that “[r]es judicata bars the litigation not only of issues that were actually

litigated but also issues that could have been litigated”).

      We reject Gillies’s argument that California’s nonjudicial foreclosure regime

violates due process. See Apao v. Bank of N.Y., 324 F.3d 1091, 1094-95 (9th Cir

2003) (nonjudicial foreclosure is not state action and therefore does not implicate

due process).

      Gillies’s request for judicial notice, filed on August 26, 2013, is granted.

      AFFIRMED.




                                            2                                       13-55296